Citation Nr: 1501065	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss did not begin during, or was otherwise caused by, active service.

2.  The Veteran did not experience tinnitus at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He has asserted that both conditions are due to his exposure to gun noises during active duty service without the use of hearing protection.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records have been carefully reviewed and do not reflect the Veteran made any complaint of hearing loss or tinnitus during active duty service.  Audiometric testing was not conducted during his August 1969 separation examination, but no hearing loss or tinnitus was noted.  However, his personnel records reflect he was exposed to combat in Vietnam.  Therefore, the Board finds he was exposed to very loud noises during active duty service.

In August 1969, the same month as his separation from active duty service, the Veteran filed a claim for VA benefits.  However, he did not make any mention of hearing loss or tinnitus on this claim.  Because this claim reflects the Veteran was aware of the VA disability process, his failure to include hearing loss or tinnitus on this initial claim suggests he did not experience either condition on appeal at separation from active service.

The evidence does not establish the Veteran made any complaint, or sought any treatment for, any hearing loss and tinnitus for several decades after service.  In fact, his earliest mention of either condition is on his September 2008 claim for benefits.  Instead, the Veteran denied experiencing any hearing loss during the course of post-service medical treatment.  For example, in a January 2004 VA treatment record he indicated "no" when asked if he had a hearing problem.  This denial of hearing problems and failure to seek any treatment for several decades provides evidence against the Veteran's appeal.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In March 2009, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran stated that his sister helped him file his claim for VA benefits and filled out the paperwork, but he had no ear or hearing complaints at the time.  The Veteran then specifically denied experiencing any history of tinnitus.  

Audiometric testing conducted during the examination revealed the Veteran had a hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  The examiner acknowledged that no audiometric testing was conducted at the Veteran's separation from service, however due to the absence of complaints of hearing loss and the Veteran's failure to file a claim for forty years after his separation from service, the examiner opined the Veteran's current hearing loss was not caused by active duty service.  

In a November 2014 written statement, the Veteran's representative asserted that this VA examination violated Hensley, in which the Court held that normal hearing at separation from active service alone does not preclude service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Board finds the examiner did not rely merely on the lack of hearing loss at the Veteran's separation from service in reaching his opinion.  Instead, the VA examiner also pointed to the Veteran's several decades without any complaint of hearing loss in making his decision.  Therefore, the Board finds the VA examination was adequate and did not violate Hensley.  

Based on all the foregoing, the Board finds service connection is not warranted for hearing loss or tinnitus.  As discussed above, the Veteran did not make any complaint of either condition for nearly forty years after his separation from active service, and instead denied experiencing any hearing problems.  Therefore, the evidence does not establish the Veteran developed hearing loss until several decades after his separation from active service.  The medical evidence also does not include an opinion relating the Veteran's current hearing loss to his active duty.  Instead, the VA examiner provided a probative opinion the Veteran's hearing loss was not related to his active service.  Therefore, the Veteran's currently diagnosed bilateral hearing loss did not begin during, or was otherwise caused by, active service, and service connection is denied.

Regarding his appeal for tinnitus, the Board finds the evidence does not establish the Veteran experienced tinnitus at any point during the period on appeal.  The Board has considered that tinnitus is a type of disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran's only statement describing ringing in his ears was on his September 2008 informal claim, which he later explained his sister helped him complete.  Instead, during his VA examination the Veteran both denied experiencing tinnitus at the time and denied any history of tinnitus.  

In his November 2014 written statement, the Veteran's representative asserted the VA examiner did not address whether the Veteran experienced tinnitus at any point during the period on appeal, per McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the Board notes the Veteran's own statements specifically denied any history of tinnitus.  Therefore, the Board finds the examiner's report which found no diagnosis of tinnitus was adequate, and did not violate McClain.  Because by his own statements the Veteran did not experience tinnitus at any point during the period on appeal, service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained, and the Veteran has not indicated he received any relevant private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  As discussed above, the Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided a complete rationale for his opinion.  Under these circumstances, the Board finds the VA's duty to assist has been satisfied.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


